Exhibit 10.1

FORM OF INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT, dated as of February     , 2007, is made by and
between National CineMedia, Inc., a Delaware corporation (the “Company”) and
                        (the “Indemnitee”).

RECITALS

A. The Company recognizes that competent and experienced persons are
increasingly reluctant to serve or to continue to serve as directors or officers
of corporations unless they are protected by comprehensive liability insurance
or indemnification, or both, due to increased exposure to litigation costs and
risks resulting from their service to such corporations, and due to the fact
that the exposure frequently bears no reasonable relationship to the
compensation of such directors and officers.

B. The statutes and judicial decisions regarding the duties of directors and
officers are often difficult to apply, ambiguous, or conflicting, and therefore
fail to provide such directors and officers with adequate, reliable knowledge of
legal risks to which they are exposed or information regarding the proper course
of action to take.

C. The Company and Indemnitee recognize that plaintiffs often seek damages in
such large amounts and the costs of litigation may be so enormous (whether or
not the case is meritorious), that the defense and/or settlement of such
litigation is often beyond the personal resources of directors and officers.

D. The Company believes that it is unfair for its directors and officers and the
directors and officers of its subsidiaries to assume the risk of huge judgments
and other expenses which may occur in cases in which the director or officer
received no personal profit and in cases where the director or officer was not
culpable.

E. The Company, after reasonable investigation, has determined that the
liability insurance coverage presently available to the Company or its
subsidiaries may be inadequate in certain circumstances to cover all possible
exposure for which Indemnitee should be protected. The Company believes that the
interests of the Company and its stockholders would best be served by a
combination of such insurance and the indemnification by the Company of the
directors and officers of the Company.

F. The Company’s Amended and Restated Certificate of Incorporation (the
“Certificate of Incorporation”) requires the Company to indemnify its directors
and officers to the fullest extent permitted by the Delaware General Corporation
Law (the “DGCL”). The Certificate of Incorporation expressly provides that the
indemnification provisions set forth therein are not exclusive, and contemplates
that contracts may be entered into between the Company and its directors and
officers with respect to indemnification.



--------------------------------------------------------------------------------

G. Section 145 of the DGCL (“Section 145”), under which the Company is
organized, empowers the Company to indemnify its officers, directors, employees
and agents by agreement and to indemnify persons who serve, at the request of
the Company, as the directors, officers, employees or agents of other
corporations or enterprises, and expressly provides that the indemnification
provided by Section 145 is not exclusive.

H. Section 102(b)(7) of the DGCL allows a corporation to include in its
certificate of incorporation a provision limiting or eliminating the personal
liability of a director for monetary damages in respect of claims by
shareholders and corporations for breach of certain fiduciary duties, and the
Company has so provided in its Certificate of Incorporation that each director
shall be exculpated from such liability to the maximum extent permitted by law.

I. The Board of Directors has determined that contractual indemnification as set
forth herein is not only reasonable and prudent but also promotes the best
interests of the Company and its stockholders.

J. The Company desires and has requested Indemnitee to serve or continue to
serve as a director or officer of the Company and/or one or more subsidiaries of
the Company free from undue concern for unwarranted claims for damages arising
out of or related to such services to the Company and/or one or more
subsidiaries of the Company.

K. Indemnitee is willing to serve, continue to serve or to provide additional
service for or on behalf of the Company and/or one or more subsidiaries of the
Company on the condition that Indemnitee is furnished the indemnity provided for
herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

1. Right to Indemnification. To the fullest extent permitted by the laws of the
State of Delaware:

(a) The Company shall indemnify Indemnitee if Indemnitee was or is a party or is
threatened to be made a party to any threatened, pending or completed proceeding
by reason of the fact that Indemnitee is or was or has agreed to serve at the
request of the Company as a director, officer, employee or agent (which for
purposes

 

5



--------------------------------------------------------------------------------

hereof, shall include a trustee, partner or manager or similar capacity) of the
Company, or while serving as a director or officer of the Company, is or was
serving or has agreed to serve at the request of the Company as a director,
officer, employee or agent (which, for purposes hereof, shall include a trustee,
partner or manager or similar capacity) of another corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise, or by reason of
any action alleged to have been taken or omitted in such capacity. For the
avoidance of doubt, the foregoing indemnification obligation includes, without
limitation, claims for monetary damages against Indemnitee in respect of an
alleged breach of fiduciary duties, to the fullest extent permitted under
Section 102(b)(7) of the DGCL as in existence on the date hereof.

(b) The indemnification provided by this Section 1 shall be from and against
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such proceeding and any appeal therefrom, but shall
only be provided if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal proceeding, had no reasonable cause
to believe Indemnitee’s conduct was unlawful.

(c) Notwithstanding the foregoing provisions of this Section 1, in the case of
any threatened, pending or completed action or suit by or in the right of the
Company to procure a judgment in its favor by reason of the fact that Indemnitee
is or was a director, officer, employee or agent of the Company, or while
serving as a director or officer of the Company, is or was serving or has agreed
to serve at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise, Indemnitee shall be entitled to the rights of
indemnification provided for herein in connection with such action or suit if
the Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company; provided,
however, if applicable law so provides, no indemnification shall be made in
respect of any such claim, issue or matter as to which Indemnitee shall have
been finally adjudged to be liable to the Company unless, and only to the extent
that, the Delaware Court of Chancery or the court in which such action or suit
was brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnity for such expenses which the Delaware Court
of Chancery or such other court shall deem proper.

(d) The termination of any proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not
create a presumption that Indemnitee did not act in good faith and in a manner
which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action or
proceeding, had reasonable cause to believe that Indemnitee’s conduct was
unlawful. In addition, neither the failure of the party making

 

6



--------------------------------------------------------------------------------

the determination as specified in Section 3 below (the “reviewing party”) to
have made a determination as to whether Indemnitee has met any particular
standard of conduct or had any particular belief, nor an actual determination by
the reviewing party that Indemnitee has not met such standard of conduct or did
not have such belief, prior to the commencement of legal proceedings by
Indemnitee to secure a judicial determination that Indemnitee should be
indemnified under applicable law, shall be a defense in such legal proceedings
to Indemnitee’s claim or create a presumption that Indemnitee has not met any
particular standard of conduct or did not have any particular belief. In
connection with any determination by the reviewing party or otherwise as to
whether Indemnitee is entitled to be indemnified hereunder, the burden of proof
shall be on the Company to establish by clear and convincing evidence that
Indemnitee is not so entitled.

(e) The indemnification and contribution provided for herein will remain in full
force and effect regardless of any investigation made by or on behalf of
Indemnitee or any officer, director, employee, agent or controlling person of
Indemnitee.

2. Successful Defense: Partial Indemnification.

(a) To the extent that Indemnitee has been successful on the merits or otherwise
in defense of any proceeding referred to in Section 1 hereof or in defense of
any claim, issue or matter therein, Indemnitee shall be indemnified against
expenses (including attorneys’ fees) actually and reasonably incurred in
connection therewith. For purposes of this Agreement and without limiting the
foregoing, if any proceeding is disposed of, on the merits or otherwise
(including a disposition without prejudice), without:

(i) the disposition being adverse to Indemnitee;

(ii) an adjudication that Indemnitee was liable to the Company;

(iii) a plea of guilty or nolo contendere by Indemnitee;

(iv) an adjudication that Indemnitee did not act in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company; and

(v) with respect to any criminal proceeding, an adjudication that Indemnitee had
reasonable cause to believe Indemnitee’s conduct was unlawful,

Indemnitee shall be considered for the purposes hereof to have been wholly
successful with respect thereto.

 

7



--------------------------------------------------------------------------------

(b) If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of the expenses (including
attorneys’ fees), judgments, fines or amounts paid in settlement actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
any action, suit, proceeding or investigation, or in defense of any claim, issue
or matter therein, and any appeal therefrom but not, however, for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion of such expenses (including attorneys’ fees), judgments, fines or
amounts paid in settlement to which Indemnitee is entitled.

3. Determination That Indemnification Is Proper. Any indemnification hereunder
shall (unless otherwise ordered by a court) be made by the Company unless a
determination is made that indemnification of such person is not proper in the
circumstances because he or she has not met the applicable standard of conduct
set forth in Section 1(b) hereof. Any such determination shall be made:

(i) by a majority vote of the directors who are not parties to the proceeding in
question (“disinterested directors”), even if less than a quorum;

(ii) by a majority vote of a committee of disinterested directors designated by
majority vote of disinterested directors, even if less than a quorum;

(iii) by a majority vote of a quorum of the outstanding shares of stock of all
classes entitled to vote on the matter, voting as a single class, which quorum
shall consist of stockholders who are not at that time parties to the proceeding
in question;

(iv) by independent legal counsel; or

(v) by a court of competent jurisdiction.

4. Advance Payment of Expenses: Notification and Defense of Claim.

(a) Expenses (including attorneys’ fees) incurred by Indemnitee in defending a
threatened or pending proceeding, or in connection with an enforcement action
pursuant to Section 5(b) or Section 7(b), shall be paid by the Company in
advance of the final disposition of such proceeding within twenty (20) days
after receipt by the Company of (i) a statement or statements from Indemnitee
requesting such advance or advances from time to time, and (ii) an undertaking
by or on behalf of Indemnitee to repay such amount or amounts, only if, and to
the extent that, it shall ultimately be determined that Indemnitee is not
entitled to be indemnified by the Company as authorized by this Agreement or
otherwise. Such undertaking shall be accepted without reference to the financial
ability of Indemnitee to make such repayment. Advances shall be unsecured and
interest-free.

 

8



--------------------------------------------------------------------------------

(b) Within thirty (30) days after receipt by Indemnitee of notice of the
commencement of any proceeding, Indemnitee shall, if a claim thereof is to be
made against the Company hereunder, notify the Company of the commencement
thereof. The failure timely to notify the Company of the commencement of the
proceeding, or Indemnitee’s request for indemnification, will not relieve the
Company from any liability that it may have to Indemnitee hereunder, except to
the extent the Company is prejudiced in its defense of such proceeding as a
result of such failure.

(c) In the event the Company shall be obligated to pay the expenses of
Indemnitee with respect to any proceeding, as provided in this Agreement, the
Company, if appropriate, shall be entitled to assume the defense of such
proceeding, with counsel reasonably acceptable to Indemnitee, upon the delivery
to Indemnitee of written notice of its election to do so. After delivery of such
notice, approval of such counsel by Indemnitee and the retention of such counsel
by the Company, the Company will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same proceeding, provided that:

(i) Indemnitee shall have the right to employ Indemnitee’s own counsel in such
proceeding at Indemnitee’s expense; and

(ii) if (A) the employment of counsel by Indemnitee has been previously
authorized in writing by the Company, (B) counsel to the Company or Indemnitee
shall have reasonably concluded that there may be a conflict of interest or
position, or reasonably believes that a conflict is likely to arise, on any
significant issue between the Company and Indemnitee in the conduct of any such
defense or (C) the Company shall not, in fact, have employed counsel to assume
the defense of such proceeding, then (in each case) the fees and expenses of
Indemnitee’s counsel shall be at the expense of the Company, except as otherwise
expressly provided by this Agreement.

The Company shall not be entitled, without the consent of Indemnitee, to assume
the defense of any claim brought by or in the right of the Company or as to
which counsel for the Company or Indemnitee shall have reasonably made the
conclusion provided for in clause (B) above.

(d) Notwithstanding any other provision of this Agreement to the contrary, to
the extent that Indemnitee is, by reason of Indemnitee’s corporate status with
respect to the Company or any corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise which Indemnitee is or was serving or
has agreed to serve

 

9



--------------------------------------------------------------------------------

at the request of the Company, a witness or otherwise participates in any
proceeding at a time when Indemnitee is not a party in the proceeding, the
Company shall indemnify Indemnitee against all expenses (including attorneys’
fees) actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf
in connection therewith.

5. Procedure for Indemnification.

(a) To obtain indemnification, Indemnitee shall promptly submit to the Company a
written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification. The Company shall, promptly upon receipt of such a request for
indemnification, advise the Board of Directors in writing that Indemnitee has
requested indemnification.

(b) The Company’s determination whether to grant Indemnitee’s indemnification
request shall be made promptly, and in any event within 45 days following
receipt of a request for indemnification pursuant to Section 5(a). The right to
indemnification as granted by Section 1 of this Agreement shall be enforceable
by Indemnitee in any court of competent jurisdiction if the Company denies such
request, in whole or in part, or fails to respond within such 45-day period. It
shall be a defense to any such action (other than an action brought to enforce a
claim for the advance of costs, charges and expenses under Section 4 hereof
where the required undertaking, if any, has been received by the Company) that
Indemnitee has not met the standard of conduct set forth in Section 1 hereof,
but the burden of proving such defense by clear and convincing evidence shall be
on the Company. Neither the failure of the Company (including its Board of
Directors or one of its committees, its independent legal counsel, and its
stockholders) to have made a determination prior to the commencement of such
action that indemnification of Indemnitee is proper in the circumstances because
Indemnitee has met the applicable standard of conduct set forth in Section 1
hereof, nor the fact that there has been an actual determination by the Company
(including its Board of Directors or one of its committees, its independent
legal counsel, and its stockholders) that Indemnitee has not met such applicable
standard of conduct, shall be a defense to the action or create a presumption
that Indemnitee has or has not met the applicable standard of conduct. The
Indemnitee’s expenses (including attorneys’ fees) incurred in connection with
successfully establishing Indemnitee’s right to indemnification, in whole or in
part, in any such proceeding or otherwise shall also be indemnified by the
Company.

(c) The Indemnitee shall be presumed to be entitled to indemnification under
this Agreement upon submission of a request for indemnification pursuant to this
Section 5, and the Company shall have the burden of proof in overcoming that
presumption in reaching a determination contrary to that presumption. Such
presumption shall be used as a basis for a determination of entitlement to
indemnification unless the Company overcomes such presumption by clear and
convincing evidence.

 

10



--------------------------------------------------------------------------------

6. Insurance and Subrogation.

(a) The Company shall purchase and maintain insurance in reasonable amounts from
established and reputable insurers on behalf of Indemnitee (which shall include
so called “tail” coverage) who is or was or has agreed to serve at the request
of the Company as a director or officer of the Company, or is or was serving at
the request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise against any liability asserted against, and incurred by, Indemnitee
or on Indemnitee’s behalf in any such capacity, or arising out of Indemnitee’s
status as such, whether or not the Company would have the power to indemnify
Indemnitee against such liability under the provisions of this Agreement;
provided, that the Company shall have no obligation to maintain such insurance
if the Board of Directors determines in good faith that the premium costs for
such insurance are disproportionate to the amount of coverage provided. If the
Company has such insurance in effect at the time the Company receives from
Indemnitee any notice of the commencement of a proceeding, the Company shall
give prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the policy. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such proceeding
in accordance with the terms of such policy.

(b) In the event of any payment by the Company under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee with respect to any insurance policy, who shall execute
all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Company to
bring suit to enforce such rights in accordance with the terms of such insurance
policy. The Company shall pay or reimburse all expenses actually and reasonably
incurred by Indemnitee in connection with such subrogation.

(c) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) if and to the extent that Indemnitee has otherwise actually received
such payment under this Agreement or any insurance policy, contract, agreement
or otherwise.

7. Limitation on Indemnification. Notwithstanding any other provision herein to
the contrary, the Company shall not be obligated pursuant to this Agreement:

(a) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to any proceeding (or part thereof) initiated by
Indemnitee, except with respect to a proceeding brought to establish or enforce
a right to indemnification (which shall be governed by the provisions of
Section 7(b) of this Agreement), unless such proceeding (or part thereof) was
authorized or consented to by the Board of Directors of the Company.

 

11



--------------------------------------------------------------------------------

(b) Action for Indemnification. To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any proceeding instituted by Indemnitee
to enforce or interpret this Agreement, unless Indemnitee is successful in
establishing Indemnitee’s right to indemnification in such proceeding, in whole
or in part, or unless and to the extent that the court in such proceeding shall
determine that, despite Indemnitee’s failure to establish their right to
indemnification, Indemnitee is entitled to indemnity for such expenses;
provided, however, that nothing in this Section 7(b) is intended to limit the
Company’s obligation with respect to the advancement of expenses to Indemnitee
in connection with any such proceeding instituted by Indemnitee to enforce or
interpret this Agreement, as provided in Section 4 hereof.

(c) Section 16 Violations. To indemnify Indemnitee on account of any proceeding
with respect to which final judgment is rendered against Indemnitee for payment
or an accounting of profits arising from the purchase or sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.

(d) Certain Settlement Provisions. To indemnify Indemnitee for amounts paid in
settlement of any proceeding without the Company’s prior written consent, which
shall not be unreasonably withheld. The Company shall not settle any proceeding
in any manner that would impose any fine or other obligation on Indemnitee
without Indemnitee’s prior written consent, which shall not be unreasonably
withheld.

8. Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for herein is held by a
court of competent jurisdiction to be unavailable to Indemnitee in whole or in
part, it is agreed that, in such event, the Company shall (whether or not it is
jointly liable with Indemnitee or would be joined in any proceeding), to the
fullest extent permitted by law, contribute to the payment of Indemnitee’s
costs, charges and expenses (including attorneys’ fees), judgments, fines and
amounts paid in settlement with respect to any proceeding, whether civil,
criminal, administrative or investigative, in an amount that is just and
equitable in the circumstances, taking into account, among other things,
contributions by other directors and officers of the Company or others pursuant
to indemnification agreements or otherwise; provided, that, without limiting the
generality of the foregoing, such contribution shall not be required where such
holding by the court is due to (i) the failure of Indemnitee to meet the
standard of conduct set forth in Section 1 hereof, or (ii) any limitation on
indemnification set forth in Section 6(c) or 7 hereof.

9. Non-Exclusivity. The provisions for indemnification and advancement of
expenses set forth in this Agreement shall not be deemed exclusive of any other
rights

 

12



--------------------------------------------------------------------------------

which Indemnitee may have under any provision of law, the Company’s Certificate
of Incorporation or Bylaws, in any court in which a proceeding is brought, the
vote of the Company’s stockholders or disinterested directors, other agreements
or otherwise, and Indemnitee’s rights hereunder shall continue after Indemnitee
has ceased acting as an agent of the Company and shall inure to the benefit of
the heirs, executors and administrators of Indemnitee. However, no amendment or
alteration of the Company’s Certificate of Incorporation or Bylaws or any other
agreement shall adversely affect the rights provided to Indemnitee under this
Agreement.

10. Enforcement. The Company shall be precluded from asserting in any judicial
proceeding that the procedures and presumptions of this Agreement are not valid,
binding and enforceable. The Company agrees that its execution of this Agreement
shall constitute a stipulation by which it shall be irrevocably bound in any
court of competent jurisdiction in which a proceeding by Indemnitee for
enforcement of his rights hereunder shall have been commenced, continued or
appealed, that its obligations set forth in this Agreement are unique and
special, and that failure of the Company to comply with the provisions of this
Agreement will cause irreparable and irremediable injury to Indemnitee, for
which a remedy at law will be inadequate. As a result, in addition to any other
right or remedy Indemnitee may have at law or in equity with respect to breach
of this Agreement, Indemnitee shall be entitled to injunctive or mandatory
relief directing specific performance by the Company of its obligations under
this Agreement.

11. Interpretation of Agreement.

(a) It is understood that the parties hereto intend this Agreement to be
interpreted and enforced so as to provide indemnification to Indemnitee to the
fullest extent now or hereafter permitted by law, including in those
circumstances in which indemnification would otherwise be discretionary.

(b) If the DGCL is amended after adoption of this Agreement to expand further
the indemnification permitted to directors or officers, then the Company shall
indemnify Indemnitee to the fullest extent permitted by the DGCL, as so amended.

12. No Employment Rights. Nothing in this Agreement is intended to create in
Indemnitee any right to employment or continued employment.

13. Survival of Rights.

(a) All agreements and obligations of the Company contained herein shall
continue during the period Indemnitee is a director, officer, employee or agent
of the Company and shall continue thereafter so long as Indemnitee shall be
subject to any possible claim or threatened, pending or completed proceeding by
reason of the fact that Indemnitee was serving in the capacity referred to
herein.

 

13



--------------------------------------------------------------------------------

(b) The Company shall require any successor to the Company (whether direct or
indirect, by purchase, merger, consolidation or otherwise) or to all,
substantially all or a substantial part of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

(c) All of the terms and provisions of this Agreement shall be binding upon,
shall inure to the benefit of and shall be enforceable by the parties hereto and
their respective successors (including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business or assets of the Company), assigns, heirs, executors, administrators
and legal representatives.

14. Savings Clause. If any provision or provisions of this Agreement shall be
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify Indemnitee as to costs, charges and
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement with respect to any proceeding, including an action by or in the
right of the Company, to the full extent permitted by any applicable portion of
this Agreement that shall not have been invalidated and to the full extent
permitted by applicable law.

15. Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:

(a) The term “by reason of the fact that Indemnitee is or was a director,
officer, employee or agent of the Company, or while serving as a director or
officer of the Company, is or was serving or has agreed to serve at the request
of the Company as a director, officer employee or agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise”
shall be broadly construed and shall include, without limitation, any actual or
alleged act or omission to act.

(b) The term “Company” shall include, without limitation and in addition to the
resulting corporation, any constituent corporation (including any constituent of
a constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, and employees or agents, so that any person who is or was a
director, officer, employee or agent of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise, shall stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as he or she would have with respect to such constituent
corporation if its separate existence had continued.

 

14



--------------------------------------------------------------------------------

(c) The term “expenses” shall be broadly and reasonably construed and shall
include, without limitation, all direct and indirect costs of any type or nature
whatsoever (including, without limitation, all attorneys’ fees and related
disbursements, appeal bonds, other out-of-pocket costs and reasonable
compensation for time spent by Indemnitee for which Indemnitee is not otherwise
compensated by the Company or any third party, provided that the rate of
compensation and estimated time involved is approved by the Board, which
approval shall not be unreasonably withheld), actually and reasonably incurred
by Indemnitee in connection with either the investigation, defense or appeal of
a proceeding or establishing or enforcing a right to indemnification under this
Agreement, Section 145 or otherwise.

(d) The term “independent legal counsel” shall mean an attorney or firm of
attorneys, selected in accordance with the provisions of Section 3(iv) hereof,
who shall not have otherwise performed services for the Company or any
Indemnitee within the last five years (other than with respect to matters
concerning the right of any Indemnitee under this Agreement, or of other
indemnitees under similar indemnity agreements). Any such independent legal
counsel shall be selected by the Board, unless the Board shall request that the
Indemnitee shall make such selection. The party selecting the Independent
Counsel shall promptly provide written notice to the other party of its
selection. Indemnitee or the Company, as the case may be, may, within 10 days
after such written notice of selection shall have been given, deliver to the
Company or the Indemnitee, as the case may be, a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the independent legal counsel so selected does not meet the
requirements hereof.

(e) The term “judgments, fines and amounts paid in settlement” shall be broadly
construed and shall include, without limitation, all direct and indirect
payments of any type or nature whatsoever (including, without limitation, all
penalties and amounts required to be forfeited or reimbursed to the Company), as
well as any penalties or excise taxes assessed on a person with respect to an
employee benefit plan).

(f) The term “not opposed to the best interests of the Company” shall include
action taken by a person in good faith and in a manner such person reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan.

(g) The term “other enterprises” shall include, without limitation, employee
benefit plans.

(h) The term “proceeding” shall be broadly construed and shall include, without
limitation, the investigation, preparation, prosecution, defense, settlement,
arbitration and appeal of, and the giving of testimony in, any threatened,
pending or completed claim, action, suit or proceeding, whether civil, criminal,
administrative or investigative.

 

15



--------------------------------------------------------------------------------

(i) The term “serving at the request of the Company” shall include, without
limitation, any service as a director, officer, employee or agent of the Company
which imposes duties on, or involves services by, such director, officer,
employee or agent with respect to an employee benefit plan, its participants or
beneficiaries.

16. Notices. Any notice, request or other communication required or permitted to
be given to the parties under this Agreement shall be in writing and either
delivered in person or sent by telecopy, telex, telegram, overnight mail or
courier service, or certified or registered mail, return receipt requested,
postage prepaid, to the parties at the following addresses (or at such other
addresses for a party as shall be specified by like notice):

 

If to the Company:

9110 E. Nichols Ave., Suite 200

Centennial, Colorado 80112-3405

Attn: Executive Vice President and General Counsel

Facsimile: (303) 792-8649

 

If to Indemnitee:

 

 

       Facsimile:       

17. Entire Agreement. This Agreement and the documents expressly referred to
herein constitute the entire agreement between the parties hereto with respect
to the matters covered hereby, and any other prior or contemporaneous oral or
written understandings or agreements between Indemnitee and the Company or its
predecessors with respect to the matters covered hereby are expressly superseded
by this Agreement.

18. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not similar)
nor shall such waiver constitute a continuing waiver.

19. Governing Law. This Agreement shall be governed exclusively by and construed
according to the laws of the State of Delaware, as applied to contracts between
Delaware residents entered into and to be performed entirely within Delaware. If
a court of competent jurisdiction shall make a final determination that the
provisions of the law

 

16



--------------------------------------------------------------------------------

of any state other than Delaware govern indemnification by the Company of its
officers and directors, then the indemnification provided under this Agreement
shall in all instances be enforceable to the fullest extent permitted under such
law, notwithstanding any provision of this Agreement to the contrary.

20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument, notwithstanding that both parties
are not signatories to the original or same counterpart.

21. Headings. The section and subsection headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

[Remainder of page intentionally left blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

 

NATIONAL CINEMEDIA, INC. By:      Name:      Title:     

 

INDEMNITEE    [Name]